Citation Nr: 1523108	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-22 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder.


REPRESENTATION

Veteran represented by:	Amanda L. Mineer, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In connection with this appeal, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a chronic acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2007 Board decision denied service connection for a chronic acquired psychiatric disorder on the basis that the evidence of record failed to establish that a chronic acquired psychiatric disorder was incurred in or aggravated by service.  

2.  The evidence received since the December 2007 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim. 

CONCLUSIONS OF LAW

1.  The December 2007 Board decision denying service connection for a chronic acquired psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2007).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran initially filed a claim for a chronic psychiatric disorder in August 2003, which was denied in February 2004 and May 2004 rating decisions.  In December 2007, the Board issued a decision that denied service connection for a chronic acquired psychiatric disorder.  38 U.S.C.A. § 7105.  That decision is final.

At the time of the December 2007 Board decision, the record consisted of the Veteran's military personnel records, service treatment records (STRs), VA medical evidence, private medical evidence, and various lay statements.

Evidence received since the December 2007 Board decision includes records regarding the Veteran's deployment and the Veteran's testimony at a February 2015 Board hearing, which the Board finds to be new and material and therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110 (2010). 


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a chronic acquired psychiatric disorder is reopened.  To that extent only, the appeal is granted.


REMAND

The Veteran alleges that his PTSD is the result of his deployment along the Korean Demilitarized Zone (DMZ) and his reported, but yet unconfirmed, service in the Republic of Vietnam.

The record contains two DD-214s, one showing a separation in August 1968 and a corrected one showing a separation in January 1969.  The Veteran testified that he started having anxiety in Korea after being exposed to combat, including reportedly witnessing fellow soldiers get wounded during patrols along the DMZ.  

VA PTSD regulations provide that if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In support of the Veteran's claim, he submitted several internet articles detailing the "Korean DMZ conflict" which occurred between 1966-69, thereby encompassing the Veteran's Korean service, and reportedly resulted in more than 40 deaths.  The Veteran testified that while serving in Korea he had to go on patrols, during which they were involved in fire fights.  The Veteran's service personnel records show that he served in an infantry division that was stationed in the DMZ as a rifleman and grenadier, and as such, going on patrols would be considered to be consistent with his service.  38 U.S.C.A. § 1154(a).

In addition, the Veteran's STRs contain other evidence of an acquired psychiatric disorder.  Specifically, in February 1968, he reported nervousness, insomnia, and anxiety and it was suggested he be sent to psychiatry.  In May 1968, he was observed to be highly emotional, crying, and pleading to get out of the army because he was unable to adjust.  In July 1968, he reported trouble sleeping and nervous trouble.  

In a March 1968 personnel record, it was noted that the Veteran's behavior had led to a request for a psychiatric evaluation, as his performance had been unsatisfactory.  Similar findings of unsuitability were observed in May 1968.

Such records raise the question of direct service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In light of the above, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently diagnosed chronic psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's complete service records should be made, including records from August 1968 to January 1969.  

2.  Then, schedule the Veteran for a VA psychiatric examination, with a psychiatrist or psychologist. 

The examiner should provide an opinion as to whether the criteria to establish a diagnosis of any psychiatric disorder have been met.  If a diagnosis of PTSD is warranted, then the stressor should be identified, or it should be determined that the Veteran's PTSD is the result of fear of hostile military or terrorist action from being stationed in Korea and participating in patrols in the DMZ.

If an acquired psychiatric disability, other than PTSD, is diagnosed, the examiner should state whether it is at least as likely as not that the identified psychiatric disorder had its onset in service or is otherwise etiologically related thereto.  In so doing, the examiner should address the relevance, if any, of the STRs showing complaints of anxiety, nervousness, insomnia, and high emotions during the Veteran's active service.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


